DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the Application 16/223,340 filed on 12/20/2019.  Claim(s) 1-20 are presently pending and are presented for examination.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a computer-implemented method for autonomous vehicle service assignment simulation, classified in G06F 9/455.
II. Claims 15-19, drawn to a computing system, classified in G05D 1/0212.
III. Claim 20, drawn to a non-transitory computer-readable medium storing instruction that, when executed by one or more computing devices, cause the one or more computing devices to perform operations, classified in G05D 1/0088.
This application contains claims directed to the following patentably distinct species i) invention I and II, ii) invention I and III, and iii) invention II and III. The species are independent or distinct because the claims 1, 15 and 20  are different species that are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
For: i) invention I and II,  in this instant case, the bold and underlined portions of the claims 1 and 15 indicates the claim differences below:
Claim 1, recites
identifying, by the computer system, a predefined scenario for an autonomous vehicle to be tested within the simulation; 
obtaining by the computing system, data associated with a simulation of the autonomous vehicle to use within a simulation environment based at least in part on the predefined scenario; 	initiating, by the computing system, a simulation of the predefined scenario using the data associated with the simulated autonomous vehicle to perform the predefined scenario within the simulation environment; 	
providing, by the computing system, the simulated autonomous vehicle access to one or more services of one or more backend systems of the service entity during the simulation; 	
receiving, by the computer system, one or more simulated events, the simulated events enabling the simulated autonomous vehicle to attempt to complete the predefined scenario; and 	determining, by the computer system, based on one or more criteria whether the simulated autonomous vehicle has successfully completed the predefined scenario.
Claim 15, recites:
generating a simulation environment for a simulation of a predefined scenario associated with a service entity; 
obtaining data describing a simulated autonomous vehicle within the simulation environment, wherein the simulated autonomous vehicle and the simulated environment begin in an initial state of the predefined scenario; 
receiving a simulated event; 
in response to receiving a simulated event, transitioning from the initial state of the predefined scenario to a second state of the predefined scenario; and 
determining whether the second state of the predefined scenario is a terminal state; and  in response to determining that the second state of the predefined scenario is the terminal state, recording simulation data associated with the simulated autonomous vehicle and the simulation environment.
ii) invention I and III, in this instant case, the bold and underlined portions of the claims 1 and 15 indicates the claim differences below:
Claim 1, recites
identifying, by the computer system, a predefined scenario for an autonomous vehicle to be tested within the simulation; 
obtaining by the computing system, data associated with a simulation of the autonomous vehicle to use within a simulation environment based at least in part on the predefined scenario; 	initiating, by the computing system, a simulation of the predefined scenario using the data associated with the simulated autonomous vehicle to perform the predefined scenario within the simulation environment; 	
providing, by the computing system, the simulated autonomous vehicle access to one or more services of one or more backend systems of the service entity during the simulation; 	
receiving, by the computer system, one or more simulated events, the simulated events enabling the simulated autonomous vehicle to attempt to complete the predefined scenario; and 	determining, by the computer system, based on one or more criteria whether the simulated autonomous vehicle has successfully completed the predefined scenario.
Claim 20, recites

identifying a predefined scenario for the autonomous vehicle to be tested within the simulation, wherein the predefined scenario includes a series of states, each state is associated with one or more state requirements, and the state requirements include preconditions that must be met before the state is considered successfully completed;  
initiating a simulation of the predefined scenario using the data associated with the simulated autonomous vehicle to perform the predefined scenario within the simulation environment;
receiving one or more simulated events, the simulated events enabling the simulated autonomous vehicle to attempt to complete the predefined scenario; and 
determining based on one or more criteria whether the autonomous vehicle has successfully completed the predefined scenario.
and iii) invention II and III,  in this instant case, the bold and underlined portions of the claims 15 and 20 indicates the claim differences below:
Claim 15, recites
generating a simulation environment for a simulation of a predefined scenario associated with a service entity; 
obtaining data describing a simulated autonomous vehicle within the simulation environment, wherein the simulated autonomous vehicle and the simulated environment begin in an initial state of the predefined scenario; 
receiving a simulated event; 
in response to receiving a simulated event, transitioning from the initial state of the predefined scenario to a second state of the predefined scenario; and 	
determining whether the second state of the predefined scenario is a terminal state; and  
in response to determining that the second state of the predefined scenario is the terminal state, recording simulation data associated with the simulated autonomous vehicle and the simulation environment.
Claim 20, recites
obtaining data associated with a simulated autonomous vehicle within a simulation environment based at least in part on the predefined scenario; 
identifying a predefined scenario for the autonomous vehicle to be tested within the simulation, wherein the predefined scenario includes a series of states, each state is associated with one or more state requirements, and the state requirements include preconditions that must be met before the state is considered successfully completed;  
initiating a simulation of the predefined scenario using the data associated with the simulated autonomous vehicle to perform the predefined scenario within the simulation environment; 
receiving one or more simulated events, the simulated events enabling the simulated autonomous vehicle to attempt to complete the predefined scenario; and 
determining based on one or more criteria whether the autonomous vehicle has successfully completed the predefined scenario.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each species are mutually exclusive where they classification needs its own sperate search terms.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663